DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed 28 October 2020 have been fully considered but they are not persuasive.

The claims are still rejected under 35 USC §101 on the ground of nonstatutory double patenting baring a timely filed Terminal Disclaimer.

Applicant argues Blythe in non-analogous prior art.  Examiner respectfully disagrees and respectfully suggest Applicant find further definition in the specification for “asset” and amend the claims to incorporate a more narrow meaning for their invention.  Applicant argues asset being interpreted as “any object or thing, real or virtual” “does not use “common sense” to identify the field of endeavor”.  Examiner respectfully disagrees and respectfully directs Applicant to Oxford Dictionary’s definition of “asset” as “a useful or valuable thing, person, or quality”.  Examiner has used common sense and omitted the interpretation of “quality” from “asset” in this particular field of endeavor.  

Regarding Claim 21, Applicant argues “Examiner relied solely upon Blythe to teach these [generating, based upon the determination that the movement is invalid, a suspect movement data record] limitations” (p. 5, ll.4-7).   Examiner respectfully disagrees and directs 

On p. 5, ll. 9-10 of Applicant’s arguments, Applicant argues “informing players of a violation is not a generation of a suspect movement data record, as claimed”.  Examiner respectfully disagrees and respectfully submits what a “generation of a suspect movement data record” comprises is explicitly defined as requiring two things: 1. RFID data and 2. Information pertaining to the virtual trip event.  Regarding 1. RFID data, Examiner respectfully directs Applicant’s attention to Blythe ¶ [0045] which discloses using RFID data to determine if a token is valid to move.  Regarding 2. Information pertaining to the virtual trip event, Examiner respectfully submits “information” as interpreted given reasonable broadness without further definition in the claims or specification as being “any information” and “pertaining” is interpreted as having any association at all, and therefore, in Blythe ¶ [0045] the wrong player being the information pertaining to the virtual trip event.  

On p. 6, ll. 8-13, Applicant argues Venetianer ¶ [0084] “describes that a storage device is capable of storing an alert. However, this does not correspond to the claims “generating, based upon the determination that the movement is invalid, a suspect movement data record.”  There is no indication that the “alert” is either a “suspect movement data record,” as claimed, or that the suspect movement data record is generated based upon a determination that the movement is invalid.  A generic teaching as to storing data does not teach or suggest the specific limitations being claimed”.  Examiner respectfully disagrees.  First, Applicant appears to agree that data Venetianer: ¶ [0181]: Other examples of complex activities that can be detected as a combination of simpler ones may include a car parking and a person getting out of the car or multiple people forming a group, tailgating.  These combinators can also combine primitives of different types and sources.  Examples may include rules such as "show a person inside a room before the lights are turned off;" "show a person entering a door without a preceding card-swipe;" or "show if an area of interest has more objects than expected by an RFID tag reader," i.e., an illegal object without an RFID tag is in the area.  Regarding 2. Information pertaining to the virtual trip event, Examiner respectfully directs Applicant’s attention to Venetianer ¶ [0181] wherein “more objects than expected” may be read as the information, or the cited portion in the previous office action ¶ [0150] discloses using object descriptor.  Examiner submits the broadness of “information pertaining” allows many disclosures of Venetianer, or Blythe, to disclose said limitation.  Examiner submits the use of ¶ [0084] was to show Venetianer discloses storing information, of which process any embodiment of Venetianer can use.  

On p. 6, ll. 15-21, Applicant argues an alert does not directly correlate to a suspect movement data record as described in the claims.  Examiner agrees that not all alerts comprise each of the two limitations that make up a suspect movement data record, however, the alerts disclosed in the prior art do recite both requirements as described above.

On pp. 9-10, Applicant argues Examiner motivation to combine statement is incorrect.  Applicant argues in ll. 14-15 “the Examiner merely asserts that the benefits of one of the references is “more accurate [ ]”.  Examiner provides the entire statement below for ease of reference:
It would have been obvious to one having ordinary skill in the art at the time of the invention to combine the well-known method of using virtual tripwires as disclosed by Venetianer with the asset management system of Blythe in order to more accurately determine movement of particular interest, improving overall system management performance.
On p. 9, ll. 15-19, Applicant argues there is no evidence that Venetianer’s virtual tripwires are more accurate than Blythe and that tripwires would be less accurate.  Examiner respectfully submits that Applicant argues that Venetianer could be improved in accuracy by using Blythe’s methodology, thereby confirming Examiners position that one reference could be improved by the combination of the other and there is proper motivation to combine.  
Furthermore, Venetianer’s virtual tripwires can be very specific and accurate, such as FIG. 18C.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 

Claims 21-26, 28-34, and 36-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10609345. Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants of one another.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 21, 22, 25, 29, 30, 33, 37, and 38 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Blythe et al. (US 2010/0005524 A1) in view of Venetianer et al. (US 2007/0013776 A1).

Regarding Claims 21, 29, and 37, Blythe discloses a method, system, and device implemented by an asset management system [Blythe: ¶ [0011]: device can make the identification and/or authorization determination], for validating a movement of an asset having an attached radio frequency identification (RFID) tag [Blythe: ¶ [0045]: Referring next to decision block 110, if the RFID is correct relative to the token ID, for example the token ID indicates that the game piece is a red game piece and the user (as identified by his or her RFID) is playing the red side in the game, a movement of the game piece is accepted, as indicated in block 112.  In such a case, the movement is registered as valid.  If, on the other hand, it is determined that the RFID is not correct for the token, for example the wrong player is moving the game piece, movement of the game piece is disregarded, as indicated in block 114, as an invalid move.  When such an invalid move is detected, the interactive display device 12 can further inform the players of the violation.  By way of example, a warning message can be displayed and/or an alarm can be sounded], comprising: determining that the movement of an asset is invalid RFID data from the attached RFID tag, and an asset movement specification for the asset [Blythe: ¶ [0045]: If, on the other hand, it is determined that the RFID is not correct for the token, for example the wrong player is moving the game piece, movement of the game piece is disregarded, as indicated in block 114, as an invalid move]; and generating, based upon the determination that the movement is invalid, a suspect movement data record [Blythe: ¶ [0045]: When such an invalid move is detected, the interactive display device 12 can further inform the players of the violation.  By way of example, a warning message can be displayed and/or an alarm can be sounded], wherein the suspect movement data record includes: the RFID data, information pertaining to the virtual trip event [Blythe: ¶ [0032]: Irrespective of what user identification information is collected or the manner in which it is collected, flow from this point depends upon whether or not the token controls use of the token (decision block 68).  In other words, flow depends upon whether it is the token or the interactive display device that will use the collected user identification information to determine if and how the user can manipulate the token relative to the interactive display device.  If the token does not control use, flow continues to block 74 described below.  If, on the other hand, the token does control use, flow continues on to block 70 at which the token determines the user identity and, from that identity, determines the authorization of that user, as indicated in block 72].
Blythe may not explicitly disclose determining that the movement of an asset is invalid based upon a virtual tripwire event associated with the asset (emphasis added).
However, Venetianer discloses a method, system, and device, implemented by an asset management system, for validating a movement of an asset having an attached radio frequency identification (RFID) tag, comprising: determining that the movement of an asset is invalid based upon a virtual tripwire event associated with the asset [Venetianer: ¶ [0172]: Activity detectors correspond to a behavior related to an area of the video scene.  They describe how an object might interact with a location in the scene.  FIG. 18 illustrates three exemplary activity detectors.  FIG. 18a represents the behavior of crossing a perimeter in a particular direction using a virtual video tripwire (for further information about how such virtual video tripwires may be implemented, one may consult, e.g., U.S.  Pat.  No. 6,696,945).  FIG. 18b represents the behavior of loitering for a period of time on a railway track.  FIG. 18c represents the behavior of taking something away from a section of wall (for exemplary approaches to how this may be done, one may consult U.S.  patent application Ser.  No. 10/331,778, entitled, "Video Scene Background Maintenance--Change Detection & Classification," filed on Jan.  30, 2003).  Other exemplary activity detectors may include detecting a person falling, detecting a person changing direction or speed, detecting a person entering an area, or detecting a person going in the wrong direction], RFID data from the attached RFID tag [Venetianer: ¶ [0181]: Other examples of complex activities that can be detected as a combination of simpler ones may include a car parking and a person getting out of the car or multiple people forming a group, tailgating.  These combinators can also combine primitives of different types and sources.  Examples may include rules such as "show a person inside a room before the lights are turned off;" "show a person entering a door without a preceding card-swipe;" or "show if an area of interest has more objects than expected by an RFID tag reader," i.e., an illegal object without an RFID tag is in the area], and an asset movement specification for the asset; and generating, based upon the determination that the movement is invalid, a suspect movement data record [Venetianer: ¶ [0084]: There may be other software components residing on computational platforms at other nodes of a network to which communications channel 229 connects.  Block 2210 shows a rule management tool which is a user interface for creating video surveillance rules.  Block 2211 shows an alert console for displaying alerts and reports to a user], wherein the suspect movement data record includes: the RFID data [Venetianer: ¶ [0181]], information pertaining to the virtual trip event [Venetianer: ¶ [0181]; and ¶ [0150]: The object descriptor may also contain identification information].
It would have been obvious to one having ordinary skill in the art at the time of the invention to combine the asset management system of Blythe with the well-known method of using virtual tripwires as disclosed by Venetianer in order to more accurately determine movement of particular interest, improving overall system management performance.

Regarding Claims 22, 30, and 38, Blythe in view of Venetianer disclose(s) all the limitations of Claims 21, 29, and 37, respectively, and is/are analyzed as previously discussed with respect to those claims.
[Venetianer: ¶ [0144]; ¶ [0167]; and ¶ [0172]: virtual video tripwire].

Regarding Claims 25 and 33, Blythe in view of Venetianer disclose(s) all the limitations of Claims 21 and 29, respectively, and is/are analyzed as previously discussed with respect to those claims.
Furthermore, Blythe in view of Venetianer discloses wherein the RFID data includes an identity of the asset [Blythe: ¶ [0032]].

Claims 23 and 31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Blythe in view of Venetianer as applied to claim 22 and 30 above, and further in view of Zhou et al. (US 2007/0052858 A1).

Regarding Claims 23 and 31, Blythe in view of Venetianer disclose(s) all the limitations of Claims 22 and 30, respectively, and is/are analyzed as previously discussed with respect to those claims.
Blythe in view of Venetianer do/does not explicitly disclose wherein the video data includes video data from a video camera that captured the virtual tripwire event and video data, contemporaneous with the virtual tripwire event, from at least one other neighboring video camera.
However, Zhou discloses wherein the video data includes video data from a video camera that captured the virtual tripwire event and video data, contemporaneous with the virtual tripwire [Zhou: ¶ [0043]: Upon any abnormal event, the user can quickly zoom into the best view of the activity and scrutinize the region at the maximum resolution of their desktop monitor.  When a person/object moves out of the view of one camera, the system will search for it in the video streams from the neighboring cameras].
	It would have been obvious to one having ordinary skill in the art at the time of the invention to combine the multiple camera threading of Zhou with the asset management system of Blythe in view of Venetianer in order to provide the user with a more thorough depiction of the asset’s status, improving overall user’s experience.

Claims 24 and 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Blythe in view of Venetianer as applied to claim 22 and 30 above, and further in view of Rosenbaum (US 3885090).

Regarding Claims 24 and 32, Blythe in view of Venetianer disclose(s) all the limitations of Claims 22 and 30, respectively, and is/are analyzed as previously discussed with respect to those claims.
Blythe in view of Venetianer do/does not explicitly disclose wherein the video data includes a predefined period of video relative to a time of the virtual tripwire even.
However, Rosenbaum discloses wherein the video data includes a predefined period of video relative to a time of the virtual tripwire even [Rosenbaum: Abstract: A video tape recorder continuously records video images of an area under surveillance on an endless tape loop.  When a sensor detects a disturbance, the sensor starts an interval timer which stops the video recorder after a predetermined period of time following the disturbance].
It would have been obvious to one having ordinary skill in the art at the time of the invention to combine the predetermined amount of time recording an event of Rosenbaum with the asset management system of Blythe in view of Venetianer in order to reduce the required storage capacity of the system.

Claims 26, 34, and 39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Blythe in view of Venetianer as applied to claim 21, 29, and 37 above, and further in view of Lazo et al. (US 6791603 B2).

Regarding Claims 26, 34, and 39, Blythe in view of Venetianer disclose(s) all the limitations of Claims 21, 29, and 37, respectively, and is/are analyzed as previously discussed with respect to those claims.
Blythe in view of Venetianer do/does not explicitly disclose wherein the asset management system is configured to request the RFID data from an RFID handling system based upon receiving information indicating the virtual tripwire event.
However, Lazo discloses wherein the asset management system is configured to request the RFID data from an RFID handling system based upon receiving information indicating the virtual tripwire event [Lazo: Col. 2, l. 64 through Col. 3, l. 7: Sensor "m" can be an RFID tag, infrared sensor, motion senor, optical sensor, audio sensor, or another sensor the output of which can be used to trigger event driven tracking controller 10.  Event driven tracking controller 10 communicates with asset database 14, which includes a list of all the assets under system control, and can include the zones in which each asset is authorized to be within.  If the assert leaves its associated zone, the video surveillance is triggered.  Asset database 14 may include other rules as desired for asset control].
It would have been obvious to one having ordinary skill in the art at the time of the invention to combine the identity request from a data bank upon event triggering of Lazo with the asset management of Blythe in view of Venetianer in order to increase the speed at which the management system can identify an asset, thereby improving overall quality of the system.

Claims 27, 35, and 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Blythe in view of Venetianer and Lazo as applied to claim 26, 34, and 39 above, and further in view of Lance (US 2009/0102610 A1).

Regarding Claims 27, 35, and 40, Blythe in view of Venetianer and Lazo disclose(s) all the limitations of Claims 26, 34, and 39, respectively, and is/are analyzed as previously discussed with respect to those claims.
Blythe in view of Venetianer and Lazo do/does not explicitly disclose wherein the RFID handling system is configured to compensate for an invalid or incomplete reading of the attached RFID tag.
However, Lance discloses wherein the RFID handling system is configured to compensate for an invalid or incomplete reading of the attached RFID tag [Lance: ¶ [0031]: In the case of one test example, it is experimentally established that, for 77 regularly displaced RFID tags, incomplete read processes interrupted after reading of two antennas with highest ranking, can repeatedly and reproducibly provide full account for all present RFID tags in more than fifty consecutive interrupted read experiments].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the compensation to attempt to reacquire failed acquisition through interrupted/incomplete/invalid RFID reads of data in order to acquire all the data of Lance with the acquisition of data of Blythe in view of Venetianer and Lazo in order to improve overall functionality and quality of data.

Claims 28 and 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Blythe in view of Venetianer as applied to claim 21 and 29 above, and further in view of Lin (US 2006/0208885 A1).

Regarding Claims 28 and 36, Blythe in view of Venetianer disclose(s) all the limitations of Claims 21 and 29, respectively, and is/are analyzed as previously discussed with respect to those claims.
Blythe in view of Venetianer do/does not explicitly disclose wherein the determination that the movement is invalid is based upon a pathing rule in the asset movement specification being evaluated as FALSE.
However, Lin discloses wherein the determination that the movement is invalid is based upon a pathing rule in the asset movement specification being evaluated as FALSE [Lin: ¶ [0128]: Movement of the object 218 through each point along the supply chain path defined by the business model 600 can be tracked and monitored by auto-id nodes 704 and 742-748.  For example, as an asset (e.g., the bottle for pharmaceutical pills) moves through the supply chain, event messages reported from tracking devices 112-118 to auto-id nodes 742, 744, 704, 746, and 748 can be used to track the path of the object through the supply chain.  The actual path of the asset though the supply chain can then be compared to the predetermined path defined by the business model to validate the progress of the asset through the supply chain]. 
It would have been obvious to one having ordinary skill in the art at the time of the invention to combine the path tracking of objects as taught by Lin with the asset management system of Blythe in view of Venetianer in order to provide more ways of tracking various assets with minimal resources, improving overall system production and quality.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R MESSMORE whose telephone number is (571)272-2773.  The examiner can normally be reached on Monday-Friday 9-5 EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN R MESSMORE/Primary Examiner, Art Unit 2482